                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                NORTHERN DIVISION

In re: JEREMY A. BRAY             )                            Case No.: 18-82940-12-CRJ
                                  )
                                  )
     SSN: xxx-xx-8166             )
                                  )
            Debtor.               )                            CHAPTER 12
__________________________________)

  DEBTOR’S MOTION FOR AUTHORTY TO USE INSURANCE PROCEEDS TO PAY
       SECURED CLAIM AND TO REPAIR PROPERTY OF THE ESTATE

       COMES NOW Jeremy A. Bray, as the Chapter 12 Debtor-in-Possession (the "Debtor"), and,
pursuant to 11 U.S.C. § 363(b), shows this Court as follows:

       1.      On October 2, 2018, the Debtor commenced with this Court a voluntary case under
Chapter 12 of Title 11 of the United States Code. This Court confirmed the Debtor’s Amended
Chapter 12 Plan (the “Plan”) on March 8, 2019.

       2.      The Debtor’s homestead farm property is encumbered by a senior mortgage in favor of
the United States Department of Agriculture (“USDA”). As of March 18, 2021, the Debtor owed
USDA approximately $10,200.00.

       3.      On or about February 17, 2021, a barn on the Debtor’s property suffered storm
damages.

       4.      The Debtor’s insurance carrier, MESA Underwriters Specialty Insurance Company,
has tendered to the Debtor an insurance payment of $20,000.00 to cover property damage related to
the barn (the “Insurance Proceeds”).

       5.      The Debtor is now in possession of the Insurance Proceeds check and will not deposit
the funds until approved by the Court.

       6.      The Debtor avers that USDA’s secured claim attaches to the Insurance Proceeds. The
Debtor also states that the damaged barn is necessary to his farm business and the successful
completion of his Chapter 12 Plan of Reorganization.




Case 18-82940-CRJ12          Doc 145 Filed 03/28/21 Entered 03/28/21 16:51:31               Desc
                               Main Document    Page 1 of 2
       7.      Pursuant to 11 U.S.C. § 363, the Debtor seeks Court authority to use the Insurance
Proceeds as follows:

               (i)     Tender to USDA an amount of up to $10,500.00 to payoff its secured claim.

               (ii)    Use the remaining approximate $9,500.00 of Insurance Proceeds to repair the
                       damaged barn.

       8.      The Debtor believes that he can perform and supervise the repairs to minimize labor
costs and expenses.

       9.      The Debtor’s proposal for use of the Insurance Proceeds will pay off a secured claim in
the case while also repairing damaged property necessary for his case; this proposal will maximize value
to the estate while allowing the Debtor to continue meeting his ongoing Plan obligations.

       WHEREFORE, the Debtor respectfully requests that the Court enter an order: (i) approving
the Debtor’s proposal to tender up to $10,500.00 of insurance proceeds to USDA to satisfy its secured
claim; (ii) approving the Debtor’s proposal to use the remaining approximate $9,500.00 in Insurance
Proceeds to repair his damaged property; and (iii) and granting such other and further relief as the
Court deems just and proper.

       Respectfully submitted this 28th day of March, 2021.
                                               /s/ Tazewell T. Shepard IV
                                               Tazewell T. Shepard III
                                               Tazewell T. Shepard IV
                                               Attorneys for the Debtor
                                               SPARKMAN, SHEPARD & MORRIS, P.C.
                                               P. O. Box 19045
                                               Huntsville, AL 35804
                                               Tel: (256) 512-9924
                                               ty@ssmattorneys.com


                                   CERTIFICATE OF SERVICE
       This is to certify that I have this the 28th day of March, 2021 served the foregoing document
upon all addressees on the Clerk’s Mailing Matrix in this case, Richard M. Blythe, Office of the
Bankruptcy Administrator, Michele Hatcher, Chapter 12 Trustee, by electronic service through the
Court’s CM/ECF system and/or by placing a copy of the same in the U. S. Mail.
                                               /s/ Tazewell T. Shepard IV
                                               Tazewell T. Shepard IV




Case 18-82940-CRJ12            Doc 145 Filed 03/28/21 Entered 03/28/21 16:51:31                  Desc
                                 Main Document    Page 2 of 2
